                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


SUNITA MOONKA,

       Plaintiff,

v.                                                           No. 1:18-cv-01086-KG-JHR

NATIONAL TECHNOLOGY AND
ENGINEERING SOLUTIONS OF
SANDIA, LLC and JULIE PERICH

       Defendants.

  ORDER DISMISSING WITH PREJUDICE STATE LAW CLAIMS AND DEFENDANT
JULIE PERICH AND GRANTING PLAINTIFF’S UNOPPOSED MOTION TO AMEND THE
                             COMPLAINT

       This matter is before the Court on the Plaintiff’s Response to Defendants’ Motion to

Dismiss and Unopposed Motion to Amend the Complaint. In response to Defendants’ Motion to

Dismiss, Plaintiff consents to dismissal with prejudice of all state law claims against Defendants

National Technology and Engineering Solutions of Sandia (NTESS) and Julie Perich based on

the federal enclave doctrine. Plaintiff further moves to amend her Complaint to assert federal

claims against Defendant NTESS. Defendants do not oppose the Plaintiff’s Motion to Amend

the Complaint, and this Order does not prejudice Plaintiff’s federal claims in any way.

       Based on the submissions of the parties, IT IS ORDERED that Plaintiff’s state law claims

against Defendants NTESS and Ms. Perich are dismissed with prejudice and Ms. Perich is

dismissed with prejudice from this action.

       IT IS FURTHER ORDERED that the Plaintiff’s Unopposed Motion to Amend the

Complaint is granted. Plaintiff shall file an amended Complaint on or before December 21,
2018. Defendant NTESS shall submit its answer to the Amended Complaint on or before

January 8, 2019.



                                          ________________________________
                                          UNITED STATE DISTRICT JUDGE


APPROVED:

JONES, SNEAD, WERTHEIM
& CLIFFORD, P.A.

By:    /s/ Samuel C. Wolf
       SAMUEL C. WOLF
       AUTUMN BERGH
       Post Office Box 2228
       Santa Fe, New Mexico 87504-2228
       (505) 982-0011
       sam@thejonesfirm.com

Attorneys for Plaintiff

NATIONAL TECHOLOGY & ENGINEERING
SOLUTIONS OF SANDIA, LLC

By: __/s/ Cindy Lovato-Farmer__
       Cindy Lovato-Farmer
       1515 Eubank SE
       Mail Stop 0141
       Albuquerque, NM 87123-0141
       Tel: (505) 284-5284; Fax: (505) 844-2363
       cinlova@sandia.gov

RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

       Jeffrey L. Lowry
       Post Office Box 1888
       Albuquerque, New Mexico 87103
       Telephone: (505) 765-5900
        jlowry@rodey.com
Attorneys for Defendants
